DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 03 March 2022, 06 July 2021, 18 August 2020, and 29 May 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 9, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding at least claims 6, 9, and 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. It is interpreted that Applicant would like the limitations following the phrase “preferably” to be included in the required claim structure, and therefore Applicant is urged to use terminology that clearly includes and requires all intended claim structure and limitations.
Claim 14 is rejected as being dependent upon a claim rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Audi (DE 102010046318 A1).
Regarding claim 1, Audi discloses a connecting element (1, see Fig. 5) for non-detachably connecting at least two component (2 and 3, see Fig. 6) by means of friction welding when the connecting element is rotated about a longitudinal axis of the connecting element (1, see page 4 of merged translation), comprising:
a stem formed along the longitudinal axis (see Fig. 5) with a stem face (D, see annotated Figure 5 below) at a free end of the stem for penetrating at least one component (2, see Fig. 6), and 
a head (5) connected to the stem for transferring a torque about the longitudinal axis from a rotary tool (see merged translation page 6 paragraph [0004]) to the stem wherein the stem face (D) has a stem end face which has a convex envelope with a blunt shape (see NOTE below).
	NOTE: The stem end face has a convex envelope shape and also has a blunt shape as it does not extend at an extreme angle.

    PNG
    media_image1.png
    510
    429
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 5.
Regarding claim 4, Audi discloses further comprising at least one of the following features: 
wherein the stem (see Fig. 5) comprises a mold section (B) starting from the free end (D) of the stem and a retaining section (C) starting from the head (5) of the stem (see annotated Figure 5 below); 
wherein the mold section has a polygon-shaped outline with rounded corners in a cross-sectional plane; Page 4 of 90014086USU/4882 
wherein the polygonal-shaped outline of the mold section has at least three corners; and 
wherein the retaining section has a diameter that is larger than a maximum diameter of the mold section.

    PNG
    media_image2.png
    573
    643
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 5.
Regarding claim 5, Audi discloses wherein the mold section (B, see annotated Figure 5 above) has an outline in the cross- sectional plane (see Fig. 5) which is regionally alternately rectilinear (E) and arc-shaped (F, see annotated Figure 6 below).

    PNG
    media_image3.png
    565
    593
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 6.
Regarding claim 6, Audi discloses further comprising at least one of the following features: 
in each case a flat surface section of the mold section is polygon-shaped, wherein in each case one polygon is preferably triangular or quadrangular; 
an outer surface of the mold section (B, see annotated Figure 5 above) is profiled about the longitudinal axis (A seen in Fig. 5) in the a circumferential direction of the mold section (see NOTE below); 
the outer surface of the mold section is tripolygonal in shape; 
the outer surface of the mold section i) has radial grooves, notches or depressions or ii) is smooth.
NOTE: See that the mold section has a shape and therefore has a profile in the circumferential direction about the longitudinal axis.
Regarding claim 8, Audi discloses further comprising at least one of the following features: 
a bottom of the head (5) facing the stem (see Fig. 5) has a circumferential groove (5a); Page 5 of 90014086USU/4882 
an upper side of the head facing away from the stem has a torque coupler for transmitting the torque from the rotary tool to the head; 
wherein the torque coupler comprises a plurality of radial grooves, recesses or projections.
Regarding claim 11, Audi discloses a composite arrangement comprising: 
at least two components (2 and 3) and 
at least one connecting element (1, see Fig. 5) for non-detachably connecting at least two components by means of friction welding when the connecting element is rotated about a longitudinal axis of the connecting element (see page 4 of merged translation), comprising
a stem formed (see Fig. 5) along the longitudinal axis (A) with a stem face (D, see annotated Figure 5 above) at a free end of the stem for penetrating at least one component (see Fig. 6), and 
a head (5) connected to the stem for transferring a torque about the longitudinal axis from a rotary tool to the stem (see merged translation page 6 paragraph [0004]),
wherein the stem face has a stem end face that has a convex envelope with a blunt shape (see NOTE below) by which the components are non-detachable connected by means of friction welding (see page 4 of merged translation). 
NOTE: The stem end face has a convex envelope shape and also has a blunt shape as it does not extend at an extreme angle.
Regarding claim 12, Audi discloses further comprising at least one of the following features: 
a respective component (3) is formed from a metal (see merged translation page 6 paragraph [0005]) or metal alloy;
at least one of the components is formed from a material which comprises at least a non-ferrous metal, preferably copper, aluminum or brass or has a lower material hardness than the connecting element;
at least one of the components not arranged as first components is made from steel;
a total thickness of the components is at most as great as a length of a retaining section of the connecting element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Audi (DE 102010046318 A1) in view of Emhart (DE 19620814 A1).
Regarding claim 2, Audi discloses the connecting element of claim 1 (see rejection of claim 1 above), but does not expressly disclose as claimed that the connecting element further comprises at least one of the following features: 
wherein the stem end face has a plurality of recesses and projections; 
wherein the stem end face is configured as a golf ball shape.
However, Emhart teaches a stem end face (5, see Figs. 10-11) comprising a plurality of recesses and projections (see Figs. 10-11), in order to increase the amount of friction created during a friction welding process while requiring less pressure to be applied, and further to store the melted metal while simultaneously moving the melted metal outward along the radial grooves (see merged translation of Emhart page 5 paragraph [0006]), providing an efficient friction interface.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting element of Audi, with Emhart, such that the stem end face comprises a plurality of recesses and projections in order to increase the amount of friction created during a friction welding process while requiring less pressure to be applied, and further to store the melted metal while simultaneously moving the melted metal outward along the radial grooves (see Emhart merged translation page 5 paragraph [0006]), providing an efficient friction interface.
Regarding claim 3, Audi discloses the connecting element of claim 1 (see rejection of claim 1 above), and further teaches the convex envelope end face (see Fig. 5), but does not expressly disclose wherein the convex envelope of the stem end face has a round or arc shaped outline in a longitudinal section plane.
The merged translation of Audi fails to clearly state that the cross section of the stem taken along the longitudinal direction is circular, round, or arc-shaped. 
However, Emhart teaches a friction welding or friction riveting connecting element (3 see Figs. 10-11), further comprising a stem end face and a stem having a cross section that is round and arc-shaped in a cross sectional plane taken along the longitudinal direction (see Figs. 10-11 of Emhart, and see Emhart merged translation page 6 paragraph [0019]), in order to provide a fastener face and stem that is symmetrical about a longitudinal axis, as well as to provide an outer surface of the stem and stem face that evenly interacts with the components in which it is being applied to, therefore preventing unnecessary pressure on corners of the connecting element.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting element of Audi, with Emhart, such that it comprises a round or arc shaped outline in a cross sectional plane taken along the longitudinal direction, in order to provide a fastener face and stem that is symmetrical about a longitudinal axis, as well as to provide an outer surface of the stem and stem face that evenly interacts with the components in which it is being applied to, therefore preventing unnecessary pressure on corners of the connecting element.
Regarding claim 7, Audi discloses the connecting element of claim 1 (see rejection of claim 1 above) including a retaining section (B, see annotated Figure 5 above), but does not expressly disclose as claimed that the connecting element further comprises at least one of the following features: 
the retaining section is cylindrical or approximately cylindrical or conical; 
a transition between at least i) the stem face and the mold section or ii) between the mold section and the retaining section is of rounded configuration.
The merged translation of Audi fails to clearly state that the cross section of the stem taken along the longitudinal direction is circular, round, or arc-shaped. 
However, Emhart teaches a friction welding or friction riveting connecting element (3 see Figs. 10-11), further comprising a stem having a cross section that is round and arc-shaped in a cross sectional plane taken along the longitudinal direction (see Figs. 10-11 of Emhart, and see Emhart merged translation page 6 paragraph [0019]), in order to provide a stem that is symmetrical about a longitudinal axis, as well as to provide an outer surface of the stem that evenly interacts with the components in which it is being applied to, therefore preventing unnecessary pressure on corners of the connecting element.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting element of Audi, with Emhart, such that it comprises a stem retaining section having a round or arc shaped outline in a cross sectional plane taken along the longitudinal direction, in order to provide a stem that is symmetrical about a longitudinal axis, as well as to provide an outer surface of the stem that evenly interacts with the components in which it is being applied to, therefore preventing unnecessary pressure on corners of the connecting element.
Regarding claim 9, Audi discloses the connecting element of claim 1 (see rejection of claim 1 above), but does not expressly disclose as claimed that the connecting element further comprises at least one of the following features: 
wherein the connecting element is formed from a steel alloy, preferably from a screw tempering material; 
wherein at least the stem end face is electrogalvanized; 
a length of the mold section is about two to three times smaller than a length of the stem.
However, Emhart teaches a connecting element (3, see Figs. 10-11) for a friction welding system comprising a connecting element (3) made from steel alloy in order to provide a connecting element made from a material having the same or higher strength than the two components being joined (see merged translation of Emhart page 4 paragraph [0007]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting element of Audi, with Emhart, such that it comprises a connecting element made from steel alloy, in order to provide a connecting element made from a material having the same or higher strength than the two components being joined (see merged translation of Emhart page 4 paragraph [0007]).
Regarding claim 13, the combination of Audi and Emhart teaches wherein the convex envelope of the stem end face (D seen in annotated Figure 5 above of Audi) has a round or arc-shaped outline in a longitudinal section plane (see NOTE below).
NOTE: Emhart teaches a stem end face and a stem having a cross section that is round and arc-shaped in a cross sectional plane taken along the longitudinal direction (see Figs. 10-11 of Emhart, and see Emhart merged translation page 6 paragraph [0019]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Audi (DE 102010046318 A1) in view of Emhart (DE 19620814 A1), as applied to claim 9, and further in view of Iwase (US 2009/0294410 A1).
Regarding claim 14, the combination of Audi and Emhart teaches the connecting element of claims 1 and 9, but does not expressly teach as claimed that the connecting element further comprises a layer of a material comprising zinc or a zinc-nickel compound that is electrochemically applied at least to the stem end face.
However, Iwase teaches a rivet (1) connecting two elements (10 and 20) by means of a weld (12), and further that the connecting element taught as a rivet (1) has a zinc plating film applied thereto (see paragraph [0082]), in order to provide corrosion resistance while still providing a weldable surface. Further it is understood in the art that zinc plating is completed by the use of electric current, and it is understood that the addition of a zinc plating prevents corrosion which is a chemical process. Therefore, teaching of zinc plating in Iwase is an electrochemical process.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting element of Audi and Emhart, with Iwase, such that it comprises a layer of zinc plating to the connecting element of Audi, in order to provide corrosion resistance while still providing a weldable surface.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Audi (DE 102010046318 A1) in view of Ryu (US 2019/0047067 A1).
Regarding claim 10, Audi discloses the connecting element of claim 1, but does not expressly disclose as claimed wherein the connecting element, except for the stem end face, is electroplated.
However, Ryu teaches an electroplated layer (19) on an outer surface of a rivet (10) that is used to connect two components (1 and 2) in order to prevent galvanic corrosion caused by the coupling different materials (see Ryu paragraph [0052]) as disclosed by Audi.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting element of Audi, with Ryu, such that it comprises a zinc plating layer located on only the circumferential outer surface of the rivet, as taught by Ryu, in order to prevent galvanic corrosion caused by the coupling different materials (see Ryu paragraph [0052]) as disclosed by Audi.
NOTE: It is understood by one in the art that zinc plating is completed by the use of electric current, and therefore is electroplating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAH/             Examiner, Art Unit 3678  

/AMBER R ANDERSON/             Supervisory Patent Examiner, Art Unit 3678